Name: Regulation No 162/67/EEC of the Commission of 23 June 1967 on the method of fixing the export refund on flour, groats and meal of wheat and of rye
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 122 Official Journal of the European Communities 2574/67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 27.6.67 REGULATION No 162/67/EEC OF THE COMMISSION of 23 June 1967 on the method of fixing the export refund on flour, groats and meal of wheat and of rye necessary for the manufacture of 1000 kg of these products shall be, according to their ash content referred to dry matter, as follows : THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community; Ash content per 100 g of flour (expressed in mg) Number of kg of common wheat per 1000 kg of flourHaving regard to Council 120/67/EEC1 of 13 June 1967 organisation of the market in particular Article 16 (6) thereof ; Regulation No on the. common cereals, and in 0 to 520 1510 521 to 600 1430 601 to 900 1330 901 to 1100 1230 1101 to 1650 1140 1651 to 1900 1020 2. When the refund on rye flour is being fixed, the quantities of rye necessary for the manufacture of 1000 kg of this product shall be, according to their ash content referred to dry matter, as follows : Whereas Article 4 (2) (b) of Council Regulation No 139/67/EEC2 of 21 June 1967 laying down rules for granting export refunds on cereals and criteria for fixing the amount of such refunds provides that refunds shall be fixed for flour, groats and meal, taking account in particular of the quantities of cereals required for the manufacture of the products in question ; whereas the analysis of the ash content of the manufactured product has proved to be the most effective of the technical methods of ascertaining this quantity of cereals ; whereas the same method for making this analysis should be adopted throughout the Community so that the principle of uniformity of the refund may be observed; Whereas in order to avoid the use of complicated checking methods . for detecting slight variations in the quantities of the basic materials used, which Have no appreciable effect on the quality of the product, a standard method of calculation should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; Ash content per ' 100 g of flour (expressed in mg) Number of kg of per 1000 kg of flour 0 to 700 1540 701 to 850 1410 851 to 1150 1260 1151 to 1400 1170 1401 to 1600 1120 1601 to 1800 1070 1801 to 2000 1020HAS ADOPTED THIS REGULATION : Article 1 1 . When the refund on wheat or spelt flour and meslin flour is being fixed, the quantities of wheat 3 . When the refund on wheat groats and meal (common wheat and durum wheat) is being fixed, the quantitiy of common wheat or durum wheat necessary for the manufacture of 1000 kg of these products shall be 1580 kg. 1 OJ No 117, 19.6.1967, p . 2269/67 . 2 OJ No 125 , 26.6.1967, p . 2453/67. 123Official Journal of the European Communities Article 24. The ash content of flour referred to in paragraphs 1 and 2 shall be determined according to the method of analysis specified in the Annex to this Regulation . This Regulation shall enter into force on 1 July 1967. This Regulation shall be binding in its entriety and directly applicable in all Member States. Done at Brussels, 23 June 1967. For the Commission The President Walter HALLSTEIN ANNEX Method of determining the ash content of flour Apparatus 1 . Laboratory scales sensitive to 0-01 mg. Box of corresponding weights . 2 . Electric muffle kiln, with adequate draught and a temperature gauge and regulator . 3 . Round, flat-bottomed incineration dishes (about 5 cm in diameter, maximum height 2 cm), preferably of gold and platinum alloy or of quartz or porcelain . 4. Desiccator (with an internal diameter of about 18 cm) fitted with a neck and a perforated plate, in porcelain or aluminium. Dehydration agent : calcium chloride, phosphorus pentoxide or silica gel coloured blue. Method '  1 . The weight of the test sample should be between 5 and 6 g. "When it is flour of which the ash content referred to dry matter is likely to be over 1% , the weight of the test sample should be between 2 and 3 g. The weight of the test sample may be rounded to the nearest 10 mg ; all other quantities are weighed to the nearest 0-1 mg. 2 . Immediately before use the dishes must be heated in the muffle kiln at incineration temperature to constant weight ; a period of fifteen minutes is usually sufficient. The dishes are then cooled in the desiccator to laboratory temperature under the conditions indicated in paragraph 7. 3 . Place the test sample in the dish and spread it out in an even layer, without heaping. Immediately before incineration damp the test sample with 1 to 2 ml of ethyl alcohol . 4. Place the dishes in the mouth of the kiln, the door of which remains open . When the substance has ceased to flame, push the dishes into the kiln. When the kiln door has been closed, an adequate draught must be maintained, but not so strong as to blow the substance out of the dishes . 124 Official Journal of the European Communities 5. Incineration must result in the total combustion of the flour, including any sooty particles among the ashes . It shall be considered as completed when the residue is almost white after cooling. 6 . The incineration temperature must reach 900 °C . 7. When incineration is completed, remove the dishes from the kiln and place them on a sheet of eternit for about one minute to cool , then put them in the desiccator (not more than four dishes at a time). The closed desiccator is placed near the analysis scales . Weigh the dishes when they are completely cold (about one hour). Results 1 . Margin of error : if the ash content does not exceed 1% , the results of a double test should not differ by more than 0-02 units of ash content ; if the ash content exceeds 1% , the difference should not exceed 2% of the ash content . If the difference exceeds these limits the test must be repeated. 2 . The ash content shall be stated per 100 parts of dry matter and rounded to 0-01 .